



Exhibit 10.24
STARBUCKS CORPORATION
GLOBAL KEY EMPLOYEE RESTRICTED STOCK UNIT GRANT AGREEMENT
2005 LONG-TERM EQUITY INCENTIVE PLAN


STARBUCKS CORPORATION (the “Company”) does hereby grant to the individual named
below (the “Participant”) an award (the “Award”) for the number of restricted
stock units (the “Restricted Stock Units”) set forth below, effective on the
Date of Grant set forth below. The Restricted Stock Units shall vest and become
payable in shares of Common Stock (the “Shares”) according to the vesting
schedule set forth below subject to earlier expiration or termination of the
Restricted Stock Units as provided in this Global Key Employee Restricted Stock
Unit Grant Agreement, including any special terms and conditions applicable to
the Participant’s country contained in the Appendix A attached hereto (together
with the Global Key Employee Restricted Stock Unit Grant Agreement, this
“Agreement”). This Agreement shall be subject to the terms and conditions of the
2005 Long-Term Equity Incentive Plan (the “Plan”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
Participant:
 
Number of Units:
 
Date of Grant:
 
Vesting Schedule:
 





1.Vesting Schedule; Form and Timing of Payment of Vested Restricted Stock Units.
Subject to the terms and conditions of this Agreement and the Plan, a number of
the Restricted Stock Units will vest as set forth above, subject to the
Participant’s continued Active Status through the applicable Vesting Date
(except as provided in Sections 3.2, 3.3 or 3.4 below). Any Restricted Stock
Units that vest will be paid to the Participant solely in whole Shares (and not
in cash, as the Plan permits) on, or within thirty (30) days after, the relevant
Vesting Date on which the Restricted Stock Units vest in accordance with this
Section 1 (or, if earlier, upon a vesting event contemplated under Section 3.2
or 3.3 below, as applicable), subject to any delayed payment required under
Section 6 below.


2.Dividend Equivalents. On each date that a cash dividend is paid to holders of
Shares, an amount (the “Dividend Equivalent Amount”) equal to the cash dividend
that is paid on each Share, multiplied by the number of Shares subject to the
Restricted Stock Units and any Dividend Equivalent RSUs (as defined below) that
remain unvested and outstanding as of the dividend payment date, shall be
credited for the benefit of the Participant, and such credited amount shall be
converted into an additional number of Restricted Stock Units (“Dividend
Equivalent RSUs”) determined by dividing the Dividend Equivalent Amount by the
Fair Market Value of a Share on the dividend payment date, rounded up or down to
the nearest whole number. Dividend Equivalent RSUs will be subject to the same
conditions as the underlying Restricted Stock Units with respect to which the
Dividend Equivalent RSUs were paid, including, without limitation, the vesting
conditions and the provisions governing time and form of settlement applicable
to the underlying Restricted Stock Units. Unless expressly provided otherwise,
as used elsewhere in this Agreement “Restricted Stock Units” shall include any
Dividend Equivalent RSUs that have been credited to the Participant’s account.


3.Termination of Employment; Change of Control.


3.1Termination of Employment. Except as provided in Sections 3.2, 3.3 or 3.4
below, any unvested Restricted Stock Units subject to this Agreement shall
immediately terminate and be automatically forfeited by the Participant to the
Company upon the termination of the Participant’s Active Status with the Company
or any Subsidiary or affiliate of the Company for any reason (as further
described in Section 8(l) below), including without limitation,


Page 1 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





voluntary termination by the Participant, or termination by the Company or any
Subsidiary or affiliate of the Company because of Misconduct.


3.2Change of Control. Upon a Change of Control, the vesting of the Restricted
Stock Units shall accelerate, and the Restricted Stock Units shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan; provided that for purposes of this Section 3.2, “Resignation (or
Resign) for Good Reason” shall have the following meaning:
“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control,
(3) a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, a Participant shall not be deemed to have Resigned for Good Reason
unless the Participant, within one year after a Change of Control, (i) notifies
the Company of the existence of the condition giving rise to a Resignation for
Good Reason within 90 days of the initial existence of such condition,
(ii) gives the Company at least 30 days following the date on which the Company
receives such notice (and prior to termination) in which to remedy the
condition, and (iii) if the Company does not remedy such condition within such
30-day period, actually terminates employment within 60 days after the
expiration of such 30-day period (and before the Company remedies such
condition). If the Company remedies such condition within such 30-day period (or
at any time prior to the Participant’s actual termination), then any Resignation
for Good Reason by the Participant on account of such condition will not be a
Resignation for Good Reason.
3.3Retirement. If the Participant’s Active Status terminates due to Retirement,
the Participant will continue to vest in all unvested Restricted Stock Units as
if the Participant’s Active Status had not terminated, subject to and
conditioned upon compliance with the terms of Section 4 through each Vesting
Date.


3.4Disability or Death. If the Participant’s Active Status terminates due to
Disability or death, all unvested Restricted Stock Units will vest in full as of
the date of termination of Active Status due to Disability or death.


4.Misconduct. As a condition to receiving and becoming eligible to vest in the
Restricted Stock Units, the Participant hereby agrees not to engage in
Misconduct.


5.Clawback. If the Company determines, in its sole discretion, that the
Participant has engaged in Misconduct, the Participant agrees and covenants that
(a) any unvested portion of the Restricted Stock Units shall be immediately
forfeited as of the date the Company determines that the Participant has engaged
in Misconduct (the “Determination Date”); (b) if any part of the Restricted
Stock Units vested and were settled prior to the Determination Date, upon the
Company’s demand, the Participant shall immediately deliver to the Company (i)
the Shares that the Participant acquired upon settlement of such Restricted
Stock Units and (ii) to the extent any such Shares were previously sold by the
Participant, a cash amount equal to the Fair Market Value as of the
Determination Date of the Shares contemplated to be returned to the Company
under this clause; and (c) the foregoing remedies set forth in this Section 5.
shall not be the Company’s exclusive remedies, which shall include, among other
remedies, injunctive relief and damages that may be available to the Company.
The Company reserves all other rights and remedies available to it at law or in
equity.


6.Code Section 409A. The provisions in this Section 6 shall apply if the
Participant is subject to taxation in the United States.


6.1To the extent the Restricted Stock Units constitute “nonqualified deferred
compensation” that is subject to Code Section 409A, any Restricted Stock Units
that are payable upon or with reference to the date that the Participant’s
Active Service terminates (i) shall not be paid unless the Participant
experiences a “separation from service” within the meaning of Code Section 409A
and (ii) if the Participant is a “specified employee” within the meaning of Code
Section 409A on the date of the Participant’s separation from service, then the
Restricted Stock Units shall be


Page 2 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





paid on the first business day of the seventh month following the Participant’s
separation from service, or, if earlier, on the date of the Participant’s death,
to the extent such delayed payment is required in order to avoid a prohibited
distribution under Code Section 409A.


6.2This Award and payments made pursuant to this Agreement and the Plan are
intended to qualify for an exemption from or comply with Code Section 409A.
Notwithstanding any other provision in this Agreement and the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units. Nothing in this Agreement or the Plan shall provide a basis for any
person to take action against the Company or any Subsidiary or affiliate of the
Company based on matters covered by Code Section 409A, including the tax
treatment of any amount paid or Award made under this Agreement, and neither the
Company nor any of its Subsidiaries or affiliates shall under any circumstances
have any liability to any Participant or his or her estate or any other party
for any taxes, penalties or interest imposed under Code Section 409A for any
amounts paid or payable under this Agreement.


7.Responsibility for Taxes. Regardless of any action the Company or, if
different, the Participant’s employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount, if
any, actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to the
grant of the Restricted Stock Units, the vesting or settlement of the Restricted
Stock Units, the issuance of Shares in settlement of the Restricted Stock Units,
the subsequent sale of Shares acquired at vesting and the receipt of any
dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Participant is subject to tax in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant must pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, in their sole discretion and without any notice to or
additional authorization by the Participant, to satisfy their withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(a)
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer; or

(b)
withholding from proceeds of the sale of Shares issued in settlement of the
vested Restricted Stock Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent), to the extent and in the manner
permitted by all applicable securities laws, including making any necessary
securities registration or taking any other necessary actions; or

(c)
withholding in whole Shares to be issued in settlement of the vested Restricted
Stock Units based on the Fair Market Value of the underlying Shares on the date
the withholding obligation arises, in an amount equal to the aggregate
withholding obligation as determined by the Company and/or the Employer with
respect to such Award, provided, however that if the Participant is a Section 16
officer of the Company under the Exchange Act, then the Company will withhold in
Shares upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences,



Page 3 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





in which case, the obligation for Tax-Related Items may be satisfied by one or a
combination of methods (a) and (b) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, to the extent authorized under the Plan, in which case the Participant
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Participant’s participation in the Plan. In the event the Tax-Related Items
withholding obligation would result in a fractional number of Shares to be
withheld by the Company, such number of Shares to be withheld shall be rounded
up to the next nearest number of whole Shares. If, due to rounding of Shares,
the value of the number of Shares retained by the Company pursuant to this
provision is more than the amount required to be withheld, then the Company may
pay such excess amount to the relevant tax authority as additional withholding
with respect to the Participant.
Finally, the Participant is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items. The Participant shall have no further rights with respect
to any Shares that are retained by the Company pursuant to this provision, and
under no circumstances will the Company be required to issue any fractional
Shares.
8.Nature of Grant.  In accepting the grant of the Award, the Participant
acknowledges, understands and agrees that:


(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



(b)
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units or
other awards, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;



(c)
all decisions with respect to future restricted stock units or other awards, if
any, will be at the sole discretion of the Company;



(d)
the Award and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
relationship with the Company, the Employer or any other Subsidiary or affiliate
of the Company and shall not interfere with the ability of the Company, the
Employer or any other Subsidiary or affiliate of the Company, as applicable, to
terminate the Participant’s employment or service relationship, if any;



(e)
the Participant’s participation in the Plan is voluntary;



(f)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not intended to replace any pension
rights or compensation;



(g)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;





Page 4 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





(h)
unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
that the Participant may provide as a director of a Subsidiary or affiliate of
the Company;



(i)
the future value of the Shares subject to the Restricted Stock Units is unknown,
indeterminable, and cannot be predicted with certainty;



(j)
after termination of the Participant’s Active Status, the Participant is no
longer eligible to receive any new restricted stock units under the Plan;



(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from termination of the Participant’s
Active Status (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any);



(l)
for purposes of the Restricted Stock Units, and notwithstanding anything to the
contrary contained in the Plan, the Participant’s Active Status will be
considered terminated as of the date the Participant is no longer actively
providing services to the Company or one of its Subsidiaries or affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any), and unless otherwise provided in this
Agreement or the Plan, the Participant’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any); the Committee shall have the exclusive
discretion to determine when the Participant’s Active Status for purposes of the
Award is terminated (including whether the Participant may still be considered
to be providing services while on a leave of absence);



(m)
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock; and



(n)
the following provisions apply only if the Participant is providing services
outside the United States:



(1) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation or salary for any purpose; and
(2) neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.
9.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s


Page 5 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





acquisition or sale of the underlying Shares. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.


10.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other
Restricted Stock Unit grant materials by and among, as applicable, the Employer,
the Company, and its other Subsidiaries and affiliates for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan.


The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number (to the extent permitted under applicable local
law), passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Restricted Stock Units or any other
entitlement to shares of stock or equivalent benefits awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The recipients of
Data may be located in the United States or elsewhere, and each recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. If the Participant resides outside
the United States, the Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
the Participant’s local partner resources representative. The Participant
authorizes the Company, Fidelity Stock Plan Services, LLC and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Participant may elect to
deposit any Shares received upon vesting of the Restricted Stock Units. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan. If
the Participant resides outside the United States, the Participant may, at any
time, view Data, request information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, without cost, by contacting the Participant’s local partner resources
representative. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant Restricted Stock Units or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusal or withdrawal of the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local partner resources representative.
11.Governing Law/Choice of Venue. The Award and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Washington, as
provided in the Plan, without regard for its conflict of laws provisions. For
purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington, and agree that such litigation shall be
conducted exclusively in the courts of King County, or the federal courts of the
United States for the 9th Circuit, and no other courts, where this grant is made
and/or to be performed.


12.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or


Page 6 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





exchange control law or under rulings or regulations of the U.S. Securities and
Exchange Commission (“SEC”) or of any other governmental regulatory body, or
prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Participant understands that the Company is under no obligation
to register or qualify the Shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, the Participant
agrees that the Company shall have unilateral authority to amend the Plan and
this Agreement without the Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.


13.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


15.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.Undertakings. The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.


17.No Rights as Shareholder. Except as otherwise provided in Section 2, the
Participant will not have dividend, voting or any other rights as a shareholder
of the Shares with respect to the Restricted Stock Units. Upon payment of the
vested Restricted Stock Units in Shares, the Participant will obtain full
dividend, voting and other rights as a shareholder of the Company.


18.Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances, except that this
Award may be transferred (i) by will or by laws of descent and distribution
applicable to a deceased Participant or (ii) pursuant to a domestic relations
order.


19.Appendix A.  Notwithstanding any provisions in this Agreement, the Award of
Restricted Stock Units shall be subject to any special terms and conditions set
forth in Appendix A for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix A
constitutes part of this Global Key Employee Restricted Stock Unit Agreement.


20.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
that the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings (as provided in Section 16 above) that may be
necessary to accomplish the foregoing.


21.Waiver. If the Participant breaches or otherwise does not comply with any
provision of this Agreement, but the Company does not act upon this breach or
non-compliance and continues to comply with its obligations under this


Page 7 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





Agreement, this shall not mean that the Company waives any other provision of
this Agreement or will otherwise permit any further breach of or non-compliance
with any provision of this Agreement.


22.Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the applicable jurisdiction, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdiction). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any applicable restrictions, and the Participant should consult with the
Participant’s own personal legal and financial advisors on this matter before
taking any action related to the Plan.


23.Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant should consult his or her personal
legal advisor for any details.


Finally, the Company hereby strongly recommends that the Participant seek the
advice of a personal tax and/or legal advisor to obtain specific information
concerning the tax and other legal consequences associated with the Restricted
Stock Units.
* * *


Page 8 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





By the Participant’s signature and the Company’s signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.
EXECUTED as of the Date of Grant.


 
STARBUCKS CORPORATION
 
By _________________________________
 
Its _________________________________
 
 
 
 
PARTICIPANT
 
Signature ____________________________





Page 9 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





APPENDIX A TO
STARBUCKS CORPORATION
GLOBAL KEY EMPLOYEE RESTRICTED STOCK UNIT GRANT AGREEMENT
2005 LONG-TERM EQUITY INCENTIVE PLAN


Capitalized terms not explicitly defined in this Appendix A but defined in the
Global Key Employee Restricted Stock Unit Grant Agreement, the Plan or any
applicable country-specific sub-plan shall have the same definitions as in the
Plan, any applicable country-specific sub-plan and/or the Global Key Employee
Restricted Stock Unit Grant Agreement (the “Key Employee RSU Agreement”).


TERMS AND CONDITIONS


This Appendix A, which is part of the Key Employee RSU Agreement, includes
additional terms and conditions that govern the Restricted Stock Units granted
to the Participant under the Plan and that will apply to the Participant if he
or she is in one of the countries listed below.


If the Participant is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working, is considered a resident
of another country for local law purposes or transfers employment and/or
residency between countries after the Date of Grant, the Company shall, in its
sole discretion, determine to what extent the additional terms and conditions
included herein will apply to the Participant under these circumstances.


NOTIFICATIONS


This Appendix A also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Participant not rely on the information in this
Appendix A as the only source of information relating to the consequences of his
or her participation in the Plan because such information may be outdated when
the Restricted Stock Units vest and/or when the Participant sells any Shares
acquired at vesting of the Restricted Stock Units.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation. As a result, the Company is not
in a position to assure the Participant of any particular result. The
Participant, therefore, should seek appropriate professional advice as to how
the relevant laws in his or her country may apply to his or her situation.


Finally, if the Participant is a citizen or resident or a country other than
that in which he or she is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Date of Grant, the information
contained herein may not be applicable in the same manner to the Participant.


EUROPEAN UNION


TERMS AND CONDITIONS


The following provision applies to Participants residing in the European Union:


No Continued Vesting Upon Termination Due to Retirement. Section 3.3 of the Key
Employee RSU Agreement shall not apply and Sections 1 and 3.1 of the Key
Employee RSU Agreement shall be deemed amended, accordingly, such that no
references to continued vesting after a termination due to Retirement shall
apply to the Restricted Stock Units held by Participants residing in the
European Union.




Page 10 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





AUSTRALIA


TERMS AND CONDITIONS


Retirement. The Company reserves the right not to apply Section 3.3 of the Key
Employee RSU Agreement, in which case, Sections 1 and 3.1 of the Key Employee
RSU Agreement shall be deemed amended, accordingly, such that no references to
continued vesting after a termination due to Retirement shall apply to the
Restricted Stock Units. Alternatively, provided the Participant is not subject
to taxation in the United States, the Company reserves the right to accelerate
vesting of the Restricted Stock Units such that the Award would become fully
vested as of the date Active Status terminates due to Retirement and the Award
would be payable in accordance with Section 1 of the Key Employee RSU Agreement
to the extent that it has not previously been forfeited.


Australia Offer Document. The offer of Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian resident employees, which will be provided
to the Participant with this Agreement.


Compliance with Law.  Notwithstanding anything in the Key Employee RSU Agreement
or the Plan to the contrary, the Participant will not be entitled to, and shall
not claim, any benefit under the Plan if the provision of such benefit would
give rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other
provision of that Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits.  Further, the Employer is under
no obligation to seek or obtain the approval of its shareholders in general
meeting for the purpose of overcoming any such limitation or restriction.


NOTIFICATIONS


Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Participant.


AUSTRIA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds Shares
acquired under the Plan outside of Austria, the Participant may be required to
submit a report to the Austrian National Bank. An exemption applies if the value
of the Shares as of any given quarter does not meet or exceed €30,000,000 or as
of December 31 does not meet or exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed and need to be complied with by the
15th day of the month following the end of the respective quarter, whereas if
the latter threshold is exceeded, annual reports must be given. The annual
reporting date is December 31 and the deadline for filing the annual report is
January 31 of the following year.


When the Participant sells Shares acquired under the Plan, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad meets or exceeds €10,000,000, the
movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month, on the
prescribed form (Meldungen SI-Forderungen und/oder SI-Verpflichtungen).




Page 11 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Restricted Stock Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Units, the receipt of any dividends, and the sale of Shares
acquired under the Plan.


Labor Law Policy and Acknowledgement. This provision supplements the Nature of
Grant section of the Key Employee RSU Agreement:


By accepting the Restricted Stock Units, the Participant agrees that (i) the
Participant is making an investment decision, (ii) the Restricted Stock Units
will vest only if the vesting conditions are met and any necessary services are
rendered by the Participant over the vesting period and (iii) the value of the
Shares subject to the Restricted Stock Units is not fixed and may increase or
decrease in value over the vesting period without compensation to the
Participant.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant is a resident or
domiciled in Brazil, he or she will be required to submit an annual declaration
of assets and rights held outside of Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than US$100,000
(approximately BRL316,190 as of August 2017). Quarterly reporting is required if
such amount exceeds US$100,000,000. Assets and rights that must be reported
include Shares acquired upon vesting of the Restricted Stock Units.


CANADA


TERMS AND CONDITIONS


Termination of Active Status. Notwithstanding the last sentence of Section 2(a)
of the Plan and consistent with Section 14(b) of the Plan, the Participant’s
Active Status shall be considered terminated as of the date that is the earlier
of (a) the date that the Participant receives notice of termination of
employment; (b) the date the Participant terminates employment; or (c) the date
the Participant is no longer actively employed by the Company or any Subsidiary
or affiliate of the Company regardless of any notice period or period of pay in
lieu of such notice required under local law (including, but not limited to
statutory law, regulatory law and/or common law); the Committee shall have the
exclusive discretion to determine when the Participant’s Active Status shall be
considered terminated for purposes of the Restricted Stock Units (including when
the Participant may still be considered to be providing services while on a
leave of absence).


The following provisions apply if the Participant is a resident of Quebec:


Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir expressement souhaité que cette Convention,
ainsi que tous les documents, avis et procédures judiciaries, éxecutés, donnés
ou intentés en vertu de, ou lié, directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


Data Privacy Notice and Consent.  The following provision supplements the Data
Privacy section of the Key Employee RSU Agreement:


The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel
(professional or not) involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and affiliate and
the Employer to disclose and discuss


Page 12 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





the Participant’s participation in the Plan with their advisors. The Participant
further authorizes the Company, any Subsidiary and affiliate and the Employer to
record such information and to keep it in the Participant’s employee file.


NOTIFICATIONS


Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market).


Foreign Asset/Account Reporting Information. Foreign specified property,
including shares of stock (i.e., Shares), options to purchase Shares and other
rights to receive Shares (e.g., Restricted Stock Units) of a non-Canadian
company held by a Canadian resident employee must generally be reported annually
on a Form T1135 (Foreign Income Verification Statement), if the total cost of
his or her foreign specified property exceeds C$100,000 at any time during the
year. Thus, Restricted Stock Units likely must be reported (generally at a nil
cost) if the C$100,000 cost threshold is exceeded because of other foreign
specified property the Participant holds. When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily is
equal to the fair market value of the Shares at the time of acquisition, but if
the Participant owns other Shares (acquired separately), this ACB may have to be
averaged with the ACB of the other Shares. The Participant should consult with a
personal tax advisor to ensure compliance with the applicable reporting
obligations.


CHINA


The following applies only to Participants who are subject to exchange control
restrictions in China, as determined by the Company in its sole discretion.


TERMS AND CONDITIONS


Termination of Employment; Change of Control.  The following provision
supplements the Termination of Employment; Change of Control section of the Key
Employee RSU Agreement:


Due to legal restrictions in China, the Participant agrees that the Company
reserves the right to require the automatic sale of any Shares acquired at
vesting of the Restricted Stock Units upon the termination of the Participant’s
Active Status with the Company or any Subsidiary or affiliate of the Company for
any reason, including without limitation, voluntary termination by the
Participant, termination because of the Participant’s Retirement, Disability or
death or termination by the Company or any Subsidiary or affiliate of the
Company because of Misconduct. The Participant hereby authorizes the sale of all
Shares issued to him or her as soon as administratively practicable after the
applicable termination of Active Status and pursuant to this authorization. The
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares and the
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of Shares, the Participant will receive the sale
proceeds less any amounts necessary to satisfy Tax-Related Items and applicable
transaction fees or commissions. Due to currency exchange conversion rate
fluctuation between the applicable vesting date of the Restricted Stock Units
and (if later) the date on which the Shares are sold, the amount of sale
proceeds may be more or less than the fair market value of the Shares on the
applicable vesting date (which is the relevant amount for purposes of
calculating amounts necessary to satisfy applicable Tax-Related Items).


Furthermore, the Company reserves the right not to apply Section 3.3 of the Key
Employee RSU Agreement, in which case, Sections 1 and 3.1 of the Key Employee
RSU Agreement shall be deemed amended, accordingly, such that no references to
continued vesting after a termination due to Retirement shall apply to the
Restricted Stock Units. Alternatively, provided the Participant is not subject
to taxation in the United States, the Company reserves the right to accelerate
vesting of the Restricted Stock Units such that the Award would become fully
vested as of the date Active Status terminates due to Retirement and the Award
would be payable in accordance with Section 1 of the Key Employee RSU Agreement
to the extent that it has not previously been forfeited.




Page 13 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





Exchange Control Restriction.  Due to exchange control laws and regulations in
China, the Participant will be required immediately to repatriate to China the
cash proceeds from the sale of Shares and any cash dividends paid on such
Shares. The Participant further understands that, under local law, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or a Subsidiary expressly
for this purpose. By accepting the Restricted Stock Units, the Participant
agrees that any cash proceeds from the sale of Shares or the receipt of any
dividends may be transferred to such special account prior to being delivered to
the Participant. The proceeds may be paid to the Participant in U.S. dollars or
in local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, the Participant understands that he or she will be required to open a
U.S. dollar bank account in China and provide the bank account details to the
Company or the Employer. The Participant acknowledges that, if the cash proceeds
are paid in local currency, the Company is under no obligation to secure any
particular currency exchange conversion rate. Furthermore, compliance with local
exchange control laws and regulations may delay the conversion of cash proceeds
into local currency. The Participant agrees that, if the conversion of the cash
proceeds into local currency is delayed, he or she shall bear the risk of any
currency exchange conversion rate fluctuation between the date on which the
Shares issued at vesting of the Restricted Stock Units are sold or the cash
dividend is paid and the date of conversion of the cash proceeds into local
currency. The Participant further agrees to comply with any other requirements
that the Company may impose in the future in order to facilitate compliance with
exchange control requirements in China.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The Participant may be required to
report to the State Administration of Foreign Exchange all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, the
Participant may be subject to reporting obligations for the Restricted Stock
Units, Shares acquired under the Plan and Plan-related transactions. The
Participant should consult with a personal tax advisor in this regard.


COLOMBIA


TERMS AND CONDITIONS
Labor Law Acknowledgement. The following provision supplements the Nature of
Grant section of the Key Employee RSU Agreement:
The Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan, the Restricted Stock Units and any income realized under the
Plan do not constitute a component of the Participant’s “salary” for any legal
purpose. Therefore, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions and/or any
other labor-related amount which may be payable.
NOTIFICATIONS
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Agreement should be construed as making a public offer
of securities in Colombia.
Exchange Control Information. If the Participant holds investments outside
Colombia (including Shares the Participant acquires under the Plan) and the
aggregate value of such investments is US$500,000 or more as of December 31 of
any year, the Participant will be required to register such investments with the
Central Bank (Banco de la República) as foreign investments held abroad. Upon
the subsequent sale or other disposition of any previously-registered
investments, the Participant may choose to keep the resulting proceeds abroad,
or to repatriate them to Colombia. If the Participant chooses to repatriate
funds to Colombia and has not registered the investment with Banco de la
República, a Form No. 5 must be filed with Banco de la República upon conversion
of funds into local currency, which should be duly completed to reflect the
nature of the transaction. If the investment was previously registered with
Banco de la República, the Participant will need to file Form No. 4 upon
conversion of funds into local currency, which should be


Page 14 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





duly completed to reflect the nature of the transaction. If Shares are sold
immediately upon receipt, no registration is required because no Shares are held
abroad. It is the Participant’s responsibility to comply with Colombian exchange
control requirements.


Foreign Asset/Account Reporting Information. An annual informative return must
be filed with the Colombian Tax Office detailing any assets held abroad
(including Shares acquired under the Plan). If the individual value of any of
these assets exceeds a certain threshold, each asset must be described in
detail, including the jurisdiction in which it is located, its nature and its
value.


COSTA RICA


There are no country-specific provisions.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the Restricted Stock Units, the Participant
confirms having read and understood the Plan and this Agreement, which were
provided in the English language. The Participant accepts the terms of those
documents accordingly.


En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.


NOTIFICATIONS


Tax Information. The Restricted Stock Unit Award is not intended to be a French
tax-qualified Award.


Foreign Asset/Account Reporting Information. French residents must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) on an annual basis on form No. 3916, together with
their income tax return. Failure to complete this reporting triggers penalties
for the resident.


GERMANY


NOTIFICATIONS


Exchange Control Information. If the Participant remits funds in excess of
€12,500 into Germany, such cross-border payment must be reported monthly to the
Deutsche Bundesbank (the German Central Bank). The Participant is responsible
for the reporting obligation and should file the report electronically by the
fifth day of the month following the month in which the payment is received. A
copy of the form can be accessed via the Deutsche Bundesbank’s website at
www.bundesbank.dewww.bundesbank.de and is available in both German and English.


HONG KONG


TERMS AND CONDITIONS


Sale of Shares. Shares issued at vesting of the Restricted Stock Units are
accepted as a personal investment. In the event that Shares are acquired
pursuant to the Restricted Stock Units within six (6) months of the Date of
Grant, the Participant agrees that the Restricted Stock Units may not be offered
to the public or otherwise disposed of prior to the six-month anniversary of the
Date of Grant.








Page 15 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





NOTIFICATIONS


SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of this Agreement, the Plan or any Plan prospectus, the
Participant should obtain independent professional advice. The Restricted Stock
Units and any Shares issued at vesting do not constitute a public offering of
securities under Hong Kong law and are available only to Partners and
Consultants of the Company or a Subsidiary or affiliate of the Company. The
Agreement, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Restricted Stock Units and related documents are intended
solely for the personal use of each Partner and/or Consultant and may not be
distributed to any other person.


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


IRELAND


There are no country-specific provisions.


ITALY


TERMS AND CONDITIONS


Data Privacy. This provision replaces the Data Privacy section of the Key
Employee RSU Agreement:


The Participant understands that the Employer, the Company and any Subsidiary or
affiliate of the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home
address, e-mail address and telephone number, date of birth, social insurance
number (to the extent permitted under Italian law), passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or any Subsidiary or affiliate of the Company,
details of all Restricted Stock Units or any other entitlement to Shares or
equivalent benefits awarded, canceled, purchased, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, managing and administering the Plan.


The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is Starbucks
Corporation, with registered offices at 2401 Utah Avenue South, Seattle WA,
98134, U.S.A., and, pursuant to Legislative Decree no. 196/2003, its
Representative in Italy for privacy purposes is Starbucks EMEA Ltd., with
registered offices at Building 4, 566 Chiswick High Road, London W4 5YE, United
Kingdom.


The Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to Fidelity Stock Plan
Services, LLC, or such other banks, financial institutions or brokers involved
in the management and administration of the Plan. The Participant understands
that Data may also be transferred to the independent registered public
accounting firm engaged by the Company. The Participant further understands that
the Company and/or any Subsidiary or affiliate of the Company will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing the Participant’s participation in the Plan, and that the Company
and/or any Subsidiary or affiliate of the Company may each further transfer Data
to third parties assisting the Company in the implementation, administration,
and management of the Plan, including any requisite transfer of Data to Fidelity
Stock Plan Services, LLC, or such other broker or third party with whom the
Participant may elect to deposit any Shares issued in settlement of the
Restricted Stock Units. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing the Participant’s participation in the Plan.


Page 16 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





The Participant understands that these recipients may be acting as controllers,
processors, or persons in charge of processing, as the case may be, according to
applicable privacy laws, and that they may be located in the European Economic
Area or elsewhere, such as in the United States. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.


The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to contractual obligations
related to implementation, administration, and management of the Plan. The
Participant understands that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, the Participant has the right, including but not limited to,
obtain confirmation that Data exist or not, access, verify their content, origin
and accuracy, delete, update, integrate, correct, block or terminate, for
legitimate reason, the Data processing.


Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.


Plan Document Acknowledgment. In accepting the Restricted Stock Units, the
Participant acknowledges a copy of the Plan was made available to the
Participant, and that the Participant has reviewed the Plan and the Agreement,
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement.


The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Key Employee RSU
Agreement: Section 1 (“Vesting Schedule; Form and Timing of Payment of Vested
Restricted Stock Units”); Section 3 (“Termination of Employment; Change of
Control”); Section 7 (“Responsibility for Taxes”); Section 8 (“Nature of
Grant”); Section 12 (“Compliance with Law”); Section 20 (“Imposition of Other
Requirements”); and the Data Privacy provision in this Appendix A.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds
investments abroad or foreign financial assets (e.g., cash, Shares, Restricted
Stock Units) that may generate income taxable in Italy, the Participant must
report them on his or her annual tax return or on a special form if no tax
return is due, irrespective of their value. The same reporting duties apply if
the Participant is a beneficial owner of the investments, even if he or she does
not directly hold investments abroad or foreign assets.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The details of any assets held
outside of Japan as of December 31 (including the Shares acquired under the
Plan) must be reported annually to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report is due by March 15 each year.
The Participant should consult with his or her personal tax advisor as to
whether the reporting obligation applies to the Participant and whether the
Participant will be required to report details of his or her Restricted Stock
Units, as well as the Shares, in the report.








Page 17 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





NETHERLANDS


There are no country-specific provisions.


SINGAPORE


TERMS AND CONDITIONS


Settlement of Awards and Sale of Shares. This provision supplements the Form and
Timing of Payment of Restricted Stock Units section of the Key Employee RSU
Agreement:


The Participant hereby agrees that the Shares acquired pursuant to the
Restricted Stock Units will not be offered for sale in Singapore prior to the
six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”) or pursuant to, and in accordance with the condition of, any other
applicable provisions of the SFA.


NOTIFICATIONS


SECURITIES LAW INFORMATION:  The Restricted Stock Units are granted to the
Participant by the Company pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the SFA and the offer is not made with a view to the
Restricted Stock Units or the Shares subject to Restricted Stock Units being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and any director, associate director or shadow
director of a Singaporean Subsidiary or affiliate of the Company are subject to
certain notification requirements under the Singapore Companies Act. The CEO and
any director must notify the Singaporean Subsidiary or affiliate of the Company
in writing of an interest in the Company (e.g., Restricted Stock Units or
Shares) or any related company within two (2) business days of (i) the
interest’s acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the Shares are sold), or (iii) becoming CEO or a director,
associate director or shadow director.


SWITZERLAND


TERMS AND CONDITIONS


Retirement. The Company reserves the right not to apply Section 3.3 of the Key
Employee RSU Agreement, in which case Sections 1 and 3.1 of the Key Employee RSU
Agreement shall be deemed amended, accordingly, such that no references to
continued vesting after a termination due to Retirement shall apply to the
Restricted Stock Units.


NOTIFICATIONS


Securities Law Information.  The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Because the offer of the Restricted
Stock Units is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Units constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Restricted Stock Units may be
publicly distributed or otherwise made publicly available in Switzerland.
Further, neither the Agreement nor any other offering or marketing material
relating to the Restricted Stock Units have been or will be filed with, approved
or supervised by any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).




Page 18 of 19
Global Key Employee RSU Agreement



--------------------------------------------------------------------------------





THAILAND


NOTIFICATIONS


Exchange Control Information. Thai residents realizing cash proceeds in excess
of US$50,000 in a single transaction from the sale of Shares or dividends paid
on such Shares must immediately repatriate all cash proceeds to Thailand and
convert such proceeds to Thai Baht within 360 days of repatriation or deposit
the funds in an authorized foreign exchange account in Thailand. The inward
remittance must also be reported to the Bank of Thailand on a foreign exchange
transaction form. Failure to comply with these obligations may result in
penalties assessed by the Bank of Thailand.


The Participant should consult with his or her personal advisor prior to taking
any action with respect to the remittance of proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.


UNITED KINGDOM


TERMS AND CONDITIONS


Responsibility for Taxes. The following provision supplements the Responsibility
for Taxes section of the Key Employee RSU Agreement:


Without limitation to Section 7 of the Key Employee RSU Agreement, the
Participant agrees that he or she is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items as and when requested by the Company
or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold on the Participant’s
behalf or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on the Participant’s behalf.


Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange Act
), the Participant acknowledges that he or she may not be able to indemnify the
Company or the Employer for the amount of any income tax not collected from or
paid by the Participant, as it may be considered a loan. In this case, the
amount of any income tax not collected within ninety (90) days of the end of the
U.K. tax year in which the event giving rise to the Tax-Related Item(s) occurs
may constitute a benefit to the Participant on which additional income tax and
National Insurance Contributions (“NICs”) may be payable. The Participant
understands that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Employer (as
appropriate) the amount of any NICs due on this additional benefit, which may
also be recovered from the Participant at any time by any of the means referred
to in Section 7 of the Key Employee RSU Agreement.




Page 19 of 19
Global Key Employee RSU Agreement

